UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1464



CHARLIE L. RICHARDSON,

                Plaintiff - Appellant,

          v.


HARRY E. WILSON, Staff Attorney of Department of Public
Instruction,

                Defendant - Appellee,

          v.


ROBERT REILLY; W. CLARK GOODMAN; MARK P. HENRIQUES; RICHARD
LEE RAINEY; JIM D. COOLEY; HARRY D. WINKLER; CHARLES J.
WILLIAMS; GRACE MYNATT; MARVIN K. GRAY; CHARLIE WILLIAMS,

                Movants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:03-cv-00491-RJC-DCK)


Submitted:   June 19, 2008                 Decided:   June 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlie L. Richardson, Appellant Pro Se. Laura Ellen Crumpler,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Richard Lee Rainey, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC,
Charlotte, North Carolina; Grady L. Balentine, Jr., Special Deputy
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Charlie   L.   Richardson    seeks   to   appeal   the   district

court’s order denying his post-judgment motions following the

denial of relief on his civil complaint.       We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

March 18, 2008.   The notice of appeal was filed on April 18, 2008.

Because Richardson failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                   DISMISSED




                                - 3 -